               Case 2:20-cr-00077-WBS Document 57 Filed 06/05/20 Page 1 of 1

 1 McGREGOR W. SCOTT
   United States Attorney
 2 MIRA CHERNICK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7                                IN THE UNITED STATES DISTRICT COURT

 8                                      EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,
10                                                         CASE NO. 2:20-CR-00077-WBS
                           Plaintiff,
11                                                         ORDER
     vs
12
     TIMOTHY MACKEY,
13
                             Defendant.
14

15

16           The Application of the United States to seal the entire file in the above-captioned matter is
17 DENIED. In a separate order the court has ordered sealed those portions of the file that need to be

18 sealed.

19
     Dated: June 4, 2020
20

21

22

23

24

25

26
27

28


      ORDER
30
